Order filed June 26, 2018.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00253-CV
                                   ____________

                      WRIGHT W. GORE JR., Appellant

                                        V.

      PACIFIC WESTERN EQUIPMENT FINANCE, ET AL, Appellee


                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                       Trial Court Cause No. 93938-CV

                                   ORDER
      This is an appeal from a judgment signed March 5, 2018. The notice of
appeal was due April 4, 2018. See Tex. R. App. P. 26.1. Appellant, however, filed
the notice of appeal on April 5, 2018, a date within 15 days of the due date for the
notice of appeal. A motion for extension of time is necessarily implied when the
perfecting instrument is filed within 15 days of its due date. Verburgt v. Dorner,
959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to extend time to
file the notice of appeal. While an extension may be implied, appellant is still
obligated to come forward with a reasonable explanation to support the late filing.
See Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex.
App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex.
R. App. P. 26.3; 10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.

                                  PER CURIAM